Citation Nr: 1643462	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-11 722	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969, including in the Republic of Vietnam from October 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure (which was characterized as ischemic heart disease (previously denied as mitral regurgitation with concentric left ventricular hypertrophy), for purposes of entitlement to retroactive benefits).  The Veteran disagreed with this decision in September 2011.  He perfected a timely appeal in April 2013.  A videoconference Board hearing was held at the RO in November 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in New Orleans, Louisiana, that facility has jurisdiction in this appeal.

In February 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in New Orleans, Louisiana) for additional development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred ischemic heart disease during active service.  He specifically contends that in-service herbicide exposure while he was in-country in the Republic of Vietnam caused or contributed to his current ischemic heart disease.  He alternatively contends that his current ischemic heart disease is related to active service.  The Board acknowledges that this claim previously was remanded to the AOJ in February 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

In its February 2015 remand, the Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed ischemic heart disease.  See Board remand dated February 27, 2015, at pp. 3-4.  The AOJ then requested that the Veteran be scheduled for this examination at the VA Medical Center in Alexandria, Louisiana ("VAMC Alexandria").  The mailing address for the Veteran listed on the VA Form 21-2507a requesting this examination is in Morganza, Louisiana.  The AOJ then sent the Veteran a VA examination notice letter dated on April 30, 2015, advising him that he was being scheduled for this examination.  The VA examination notice letter was mailed to the Veteran at the same mailing address in Morganza, Louisiana, which was listed on the VA Form 21-2507a.  On May 15, 2015, the VA examination notice letter was returned to VA by the U.S. Postal Service and stamped "Not Deliverable As Addressed."  The AOJ then denied the Veteran's currently appealed claim in an August 2015 Supplemental Statement of the Case (SSOC), citing his failure to report for the examination scheduled at VAMC Alexandria.  The August 2015 SSOC was mailed to the Veteran at a mailing address in New Orleans, Louisiana.

The Veteran responded to the August 2015 SSOC by submitting a signed VA Form 21-4138 dated on September 16, 2015, and date-stamped as received by VA that same day in which he asserted:

Around April or May 2015, (I can't remember the date), I received a call from VAMC Alexandria to attend a Compensation and Pension exam.  I informed the lady on the phone that I live in New Orleans and can I get me an appointment in New Orleans.  The lady told me that she would contact me if I had to go to the appointment at VANC Alexandria or VAMC New Orleans.  As of today, I have not received a call.

I moved from Morganza, LA about two years ago.  I changed my address at the hospital and at the VA Regional office....

I did not receive a notification letter asking for additional evidence or informing me to attend a Compensation and Pension exam.

Request that my Compensation and Pension exam be rescheduled.

The mailing address listed by the Veteran on his September 2015 VA Form 21-4138 matches the mailing address currently in VA's systems for him.

Although it is not entirely clear from a review of the record when the Veteran notified VA that his mailing address had changed, the Board finds it reasonable to infer that VA was on notice that his former mailing address in Morganza, Louisiana, was no longer valid when the VA examination notice letter was returned by the U.S. Postal Service in May 2015 and stamped "Not Deliverable As Addressed."  This finding is consistent with the Veteran's September 2015 statement that he never received the VA examination notice letter.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board observes that Veterans generally must keep VA apprised of their whereabouts.  If they do not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).  In this case, it appears that the Veteran informed VA that his mailing address had changed.  Thus, the Board finds that the Veteran has presented good cause for his failure to report for VA examination on or about April or May 2015 (as the exact date of the examination also is not entirely clear from a review of the record evidence).  See also 38 C.F.R. § 3.655 (2015).  In summary, the Board finds that, on remand, the Veteran should be scheduled for an examination as detailed in its February 2015 remand.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA health care providers who have treated him for ischemic heart disease since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  As requested in the Board's February 2015 remand, schedule the Veteran for appropriate examination to determine the nature and etiology of any current heart disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently experiences a heart disability which qualifies as ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina) that is related to active service or any incident of service, including as due to in-service herbicide exposure.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so. 

The examiner is advised that the Veteran contends that in-service exposure to herbicides while in-country in the Republic of Vietnam caused or contributed to his claimed ischemic heart disease.  The examiner also is advised that the Veteran's service personnel records show that he served in-country in the Republic of Vietnam between October 1968 and September 1969; thus, his in-service herbicide exposure is conceded.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

